Title: To Benjamin Franklin from Jean de Neufville & fils, 28 December 1780
From: Neufville, Jean de, & fils
To: Franklin, Benjamin


Honourd Sir.
Amsterdam the 28 Decr. 1780
May it please your Excellency; that we have the honour to give her Joy with our Selfs on the firm methode our Republicq hath adopted to resist the most impudent demands of the English Court, which already produced Sr. Joseph Yorke quitted the Hague, and there Seems no manner of doubt butt we shall be very Soon at an open rupture, the sensible people of Holland called upon will sacrifie with pleasure part of their fortune to safe the honour of the Country. We wish their early pertaking the American interest may Soon turn to the adventage of both Countries.
With great regard we have the honour to be Honourd Sir. Your Excellencys most devoted and most obedient humble Servants
John DE Neufville & Son
